1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    JOSHUA KANE SMITH,                      Case No. 2:19-cv-01650-PSG (AFM)
12                        Petitioner,         ORDER TO SHOW CAUSE
13          v.
14    C. KOENIG, Warden,
15                        Respondent.
16

17         In February 2019, Petitioner filed a habeas corpus petition in this Court
18   pursuant to 28 U.S.C. § 2254. The petition includes four claims for relief.
19   Recognizing that he had not exhausted his state remedies with respect to Ground Four
20   of the petition, Petitioner requested a stay. (ECF No. 1 at 7, 9.)
21         On July 11, 2019, the Court denied Petitioner’s motion for a stay under Rhines
22   v. Weber, 544 U.S. 269 (2005), but granted a stay under Kelly v. Small, 315 F.3d
23   1063 (9th Cir. 2003) on the condition that Petitioner file a Notice of Withdrawal
24   withdrawing the unexhausted claim. (ECF No. 13) Petitioner’s Notice of Withdrawal
25   was due on August 10, 2019. As of the date of this order, Petitioner has neither filed
26   the requisite notice nor sought an extension of time within which to do so.
27         Federal habeas corpus relief is not available unless a petitioner has exhausted
28   state court remedies. 28 U.S.C. § 2254(b)(1). Because the petition contains an
1    unexhausted claim, it is subject to dismissal. See Rose v. Lundy, 455 U.S. 509, 518-
2    22 (1982).
3           Accordingly, on or before September 20, 2019, Petitioner is ordered to show
4    cause why this action should not be summarily dismissed without prejudice for
5    failure to exhaust state remedies. Petitioner may discharge this order by filing either
6    (1) a Notice of Withdrawal of Ground Four or (2) a Notice of Exhaustion,
7    demonstrating that he has now presented Ground Four to the California Supreme
8    Court and that court has ruled upon it.
9           Petitioner is expressly warned that failure to timely file a response to this
10   Order will result in a recommendation that this action be dismissed for failure
11   to exhaust and/or failure to prosecute pursuant to Federal Rule of Civil
12   Procedure 41(b).1
13          It is so ordered.
14
     DATED: 8/29/2019
15

16
                                                    ALEXANDER F. MacKINNON
17                                                  UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26

27
     1
       Petitioner is advised that if the present petition is dismissed without prejudice, any future petition
28   is subject to the one-year statute of limitation set out in 28 U.S.C. § 2244(d)(1).
                                                        2
